MEMORANDUM **
Joel Armando Barreto-Navarro, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s decision finding him inadmissible and pretermitting his application for adjustment of status. We retain jurisdiction under 8 U.S.C. § 1252(a)(2)(D) to resolve questions of law, and we review these questions de novo. de Jesus Melendez v. Gonzales, 503 F.3d 1019, 1023 (9th Cir.2007). We deny the petition for review.
The BIA correctly found Barreto-Na-varro inadmissible based on his 1997 conviction for possession of cocaine under California Health & Safety Code § 11350(a). See 8 U.S.C. § 1182(a)(2)(A)(i)(II). Although his 1997 conviction was expunged, it retains immigration consequences because he had benefitted from California’s pretrial diversion program for his 1992 controlled substance offense. See de Jesus Melendez, 503 F.3d at 1020 (alien may not avoid the immigration consequences of a drug conviction as a “first offender” when he was granted “pretrial diversion” for a prior offense under a state rehabilitation scheme that did not require him to plead guilty).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.